                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


                                       :
 UNITED STATES OF AMERICA,             :
                                       :       No. 3:16-CR-86 (VLB)
       Plaintiff,                      :
                                       :
       v.                              :
                                       :        December 7, 2018
 DAVID M. ADAMS,                       :
                                       :
       Defendants.                     :


             ORDER ON MOTION TO FREEZE FINANCIAL ACCOUNTS
      The Court having fully considered the matter before it and the record in this

case, including the Defendant’s conduct during the pendency of this case, by the

authority granted by the All Writ’s Act, 28 U.S.C. § 1651, hereby finds probable

cause to believe the Defendant David Adams has the propensity to dissipate his

assets to frustrate the restitution order of this Court and therefore ORDERS the

following accounts frozen to prevent the dissipation thereof until December 12,

2018 absent further order of this Court:

                          Bank                 Account Number

               Bank of America             Ending in 3298

               Bank of America             Ending in 4095

               Bank of America             Ending in 0712

               UBS                         Ending in 11

               UBS                         Ending in 09

               E-Trade                     Ending in 89
      The Court schedules a hearing on December 11, 2018 at 10:00 a.m. to afford

Defendant an opportunity to object to this Order.

                                            IT IS SO ORDERED.


                                                        /s/
                                            Hon. Vanessa L. Bryant
                                            United States District Judge



Dated at Hartford, Connecticut: December 7, 2018.
